Citation Nr: 0918154	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision, in which 
the RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  The Veteran filed a notice of 
disagreement (NOD) in August 2007, and the RO issued a 
statement of the case (SOC) later in December 2007.  In 
February 2008, the Veteran requested an extension to filing 
his substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals).  In a March 2008 deferred rating 
decision, the Newark RO granted a 60 day extension on the 
Veteran's appeal.  The Veteran filed a substantive appeal in 
May 2008.

As detailed below, since Board must address service 
connection for right ear and left ear hearing loss 
separately, the Board has characterized the appeal as 
encompassing all three matters set forth on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Competent and persuasive evidence establishes that the 
Veteran does not have right ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  Although objective testing results establish that the 
Veteran has left ear hearing loss disability, andhe  has 
alleged experiencing significant in-service noise exposure, 
there is no evidence of hearing loss for several years after 
service, and the only competent, probative opinion to address 
the question of whether there exists a nexus (or, 
relationship) between alleged in-service noise exposure and 
current hearing loss is adverse to the claim.

4.  Although the Veteran is competent to assert that he has 
ringing in his ears (tinnitus), the first clinical evidence 
documenting complaints of tinnitus was many years after 
service, and the only competent, probative opinion in the 
question of nexus indicates that the Veteran's tinnitus is 
not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  The criteria for service connection for left ear hearing 
loss are not met.  §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

3.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The May 
2006 letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Further the  May 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  This letter meets the VCAA's content of 
notice and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in East Orange, New Jersey; private treatment records; 
and the report of a December 2007 VA audiological evaluation.  
Also of record and considered in connection with the current 
appeal are the various written statements provided by the 
Veteran and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed hearing loss.  Specifically, 
he asserts in-service noise exposure while serving in the 
Republic of Vietnam when he spent many hours of the day at 
firing ranges and was also a door gunner.  The Veteran 
reported that he did not use hearing protection devices 
during his military service.

Service treatment records are silent as to complaints, 
findings, or diagnosis pertaining to hearing loss or 
tinnitus.  His reported January 1970 separation examination 
recorded normal hearing, and there was no notation as to any 
tinnitus.  

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection..  See Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 
Vet.App. 155, 159 (1993).  Likewise, the Veteran can 
establish service connection for tinnitus if such disability 
is shown to be related to service. 

An October 2005 private treatment record from the Veteran's 
employment detailed the results of the Veteran's annual 
audiological examinations from August 1993 to October 2005.  
The Veteran's original baseline hearing test in August 1993 
did not show hearing loss as a disability as defined by § 
3.385.  The Veteran first had a recognized hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) for his right ear on the October 2005 
hearing test.  The first recognized hearing loss disability 
for his left ear occurred on a June 1998 hearing test.  
However, the Board notes that the subsequent hearing tests 
from June 1999 to November 2004 for the Veteran's left ear 
demonstrated normal hearing.  The October 2005 hearing test 
demonstrated a hearing loss disability as defined by § 3.385 
for his left ear.

The October 2005 private treatment report offered no opinion 
as to the onset date or etiology of the Veteran's hearing 
loss nor does it reflect a diagnosis of tinnitus.  

During a December 2007 VA audiological evaluation, the 
Veteran's chief complaint was an inability to understand 
conversations at times.  He reported a decline in hearing 
over the last few years as well as recurrent, bilateral 
tinnitus on a daily basis.  He reported that the tinnitus 
began many years ago and that it lately had gotten worse.  
Occupational noise exposure included working as an 
electrician for over 35 years.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
35
LEFT
25
20
25
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
The assessment was normal to mild sensorineural hearing loss 
for the right and left ears.  The examiner noted that hearing 
was within normal limits through 2000 Hertz sloping to a mild 
sensorineural hearing loss bilaterally.  The examiner stated 
that the Veteran's bilateral hearing loss and tinnitus was 
not caused by or the result of the Veteran's service.  The 
examiner noted that the Veteran had provided audiological 
information which revealed that his hearing was within normal 
limits as late as 2003 which was 33 years after discharge.  
He opined that the documentation supported mild hearing loss 
which was likely a result of occupational nose exposure, and 
that the Veteran's tinnitus was likely a result of 
occupational noise exposure as well.

Considering the claims for service connection for hearing 
loss of the right and left ears and for tinnitus in light of 
the record and the governing legal authority, the Board finds 
that each claim must be denied.

First addressing the matter of service connection for right 
ear hearing loss, the Board notes that the above-cited 
testing results reflect that the Veteran does not have 
current hearing loss disability in the right ear as defined 
by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 
decibels or greater at any of the frequencies, the auditory 
thresholds at the minimum three of the frequencies were not 
26 decibels or greater, and the Maryland CNC speech 
recognition score was greater than 94 percent.  See 38 C.F.R. 
§ 3.385.  Moreover, neither the Veteran nor his 
representative has presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation for the right ear.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence establishes that the Veteran does not have a right 
ear hearing loss disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for right ear hearing loss must 
be denied because the first essential criterion for a grant 
of service connection-competent  evidence of the currently-
claimed disability-has not been met. 

As for the remaining claims for service connection for 
hearing loss of the left ear and for tinnitus, as indicated 
above, the post-service evidence supports a finding of 
current hearing loss in the left ear to an extent recognized 
as a disability as defined by 38 C.F.R. § 3.385.  Moreover, 
the Veteran has complained of ringing in his ears, and 
tinnitus has been identified as the type of disorder 
associated with symptoms capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002.  Hence, current 
disability in connection with each claim is shown.  However, 
these claims  must be denied because there is no competent 
evidence whatsoever that there exists a nexus between either 
disability and the Veteran's active service.  

As noted above, there is no evidence of complaints, findings, 
or diagnosis pertaining to  either disability during service 
or for many years after service discharge.  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, the only opinion addressing the etiology of the 
Veteran's left ear hearing loss and tinnitus weighs against 
the claims.  The December 2007 VA examiner reviewed the 
Veteran's complaints and description of noise exposure, both 
during and after service, and the medical evidence in the 
claims file.  However, after examining the Veteran, the 
examiner concluded that neither the Veteran's hearing loss 
nor tinnitus was incurred in service.  This opinion 
constitutes the only competent opinion to address the 
relationship between the Veteran's current left ear hearing 
loss and tinnitus and service, and neither the Veteran nor 
his representative has identified, presented, or alluded to 
the existence of a contrary medical opinion-i.e., one that, 
in fact, establishes a relationship between left ear hearing 
loss and/or tinnitus and service. 

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the Veteran and by his 
representative, on his behalf.  However, to the extent that 
those assertions are being offered either to establish a 
right ear hearing loss disability, or a nexus between any 
diagnosed each current disability under consideration and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons are not shown to possess the appropriate training 
and expertise, neither the Veteran nor his representative is 
competent to provide a probative (persuasive) opinion on the 
matters upon which these claims turns.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for right ear hearing loss, for left ear hearing 
loss, and for tinnitus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


